Citation Nr: 1037005	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vulvovaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 
1985 and from November 1986 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the claim on appeal.

In October 2009, the Veteran and her husband testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT
 
The evidence is evenly balanced with regard to whether the 
Veteran has chronic vulvovaginitis that began in service.


CONCLUSION OF LAW

Vulvovaginitis was incurred in service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  Given the 
fully favorable decision, contained herein, no further discussion 
of the requirements of the VCAA is necessary.


II.  Analysis

The Veteran contends she developed chronic vulvovaginitis in 
service, which has remained chronic since being discharged from 
service.  At the October 2009 Board hearing, she testified that 
she was first diagnosed with vulvovaginitis in 1986.  She 
described getting approximately seven infections a year since 
that time, which would last about a week or two.  She stated the 
infections would get so bad she could not wear underclothes, and 
would have to lay on a bed with heat lamps, use over-the-counter 
cream, and sit in a tub of water.  The Veteran stated she was 
taking antibiotics for her service-connected kidney disability, 
which she would have to take for the rest of her life.  She noted 
that when she was working, having these infections would impact 
her ability to work.  The Veteran's husband confirmed the Veteran 
would get six to seven infections a year.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

For background purposes, the Board notes that service connection 
for tubal ligation, left ovarian torsion and right ovarian 
dermoid cyst, endometriosis, cervicitis, and trichomanas 
vaginitis and menses has been denied.  The issue before the Board 
is entitlement to service connection for vulvovaginitis only.  
The Veteran has not attempted to reopen claims for service 
connection for these other disabilities.  

After having carefully reviewed the evidence of record, the Board 
finds that the evidence is at least in equipoise as to whether a 
grant of service connection for vulvovaginitis is warranted.  The 
service treatment records show in-service vulvovaginitis on at 
least two occasions-in March/April 1987 and December 
1987/January 1988/February 1988.  Thus, in-service disease or 
injury is shown.  Additionally, the Board finds that there is 
evidence of current disability, as a diagnosis of a yeast 
infection is shown in December 2005 and a number of medical 
records, dated in January 1991, February 1991, September 2005, 
and October 2005, indicate that the Veteran had vaginal 
discharge.  In addition, the Board acknowledges that 
vulvovaginitis is a type of infection that is regularly self-
treated with over-the-counter medication.  As such, it is 
reasonable that the Veteran did not seek professional medical 
treatment regularly for these symptoms.

The Veteran has testified that she has been getting 
vulvovaginitis six to seven times a year over the last 19 to 20 
years, which would last one to two weeks.  She is competent to 
report getting vaginal infections, as these are symptoms that she 
experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board does note an October 2006 private record, showing the 
Veteran complained of vulvovaginitis but was diagnosed instead 
with herpes simplex virus.  This indicates that the Veteran may 
not have always correctly diagnosed her symptoms.  However, while 
the Board concludes that the Veteran may have exaggerated the 
frequency of her symptoms, the Board, nevertheless, finds enough 
credibility in her testimony to establish that her vulvovaginitis 
has been recurring since separation.  Furthermore, the evidence 
shows a diagnosis in December 2005.  There, the Veteran reported 
having "a thick, profuse vaginal discharge," which was 
confirmed on examination.  The examiner stated there was evidence 
of yeast infection.

Supporting the Veteran's contentions are the records showing 
vaginal discharge in 1991 and 2005 and the voluminous records 
showing the Veteran was prescribed antibiotics for her service-
connected recurrent urinary tract infections, which was the cause 
of her in-service vulvovaginitis.  Of note are records showing 
vaginal discharge and the diagnosis of a yeast infection in 
December 2005.  Also, as noted above, the Board finds that this 
is an infection often self-treated with over-the-counter 
medication.  As such, to the extent necessary for this claim, and 
despite evidence suggesting that the Veteran was exaggerating the 
frequency of her infections, the Board accepts the Veteran's 
testimony as credible enough to establish continuity of 
symptomatology since service.

The Veteran underwent VA examinations in connection with this 
claim in September 2006 and January 2008 by the same examiner.  
He did not find any evidence of vulvovaginitis.  In the January 
2008 VA examination report, the examiner concluded the following, 
in part:

As to the requested opinion, there is no 
question that this patient had episodes of 
vulvovaginitis while she was on active 
duty as it is seen from my previous 
Compensation and Pension [examination] 
dated September 26, 2006.  She has been 
having the same problem every time that 
she is treated with antibiotics.  It is a 
well[-]known fact that women that are 
treated with antibiotics causes a change 
in the vaginal flora and then they are 
more prone to get yeast infections and 
bacterial infections. . . .  There is no 
question that the same problem she had 
during active duty she is having at the 
present time[,] and it is related to the 
same usage of antibiotics.  At the present 
time by physical examination, and I have 
obtained laboratory tests looking for 
that, I see no evidence of vulvovaginitis 
condition.

In light of the Board's finding that, with regard to establishing 
continuity, the Veteran's report of vulvovaginitis since 
separation is credible, the Board accepts this opinion as 
corroborating that which the Veteran has already asserted.  The 
examiner's allegation that what she has now is the same as what 
she had in service is based upon history provided by the Veteran.  
Since the Board finds this history to be, in large part, 
credible, the Board accords the opinion high probative value.

For all the reasons described above, the Board concludes that the 
evidence is at least evenly balanced as to whether the Veteran 
developed chronic vulvovaginitis during service, and the benefit-
of-the-doubt rule is applied.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; 38 C.F.R. § 3.102.


ORDER

Service connection for vulvovaginitis is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


